FILED: NEW YORK COUNTY CLERK 05/28/2021 05:11 PM                                                           INDEX NO. 161205/2020
NYSCEF DOC. NO. 85                                                                                   RECEIVED NYSCEF: 05/28/2021




           SUPREME COURT OF THE STATE OF NEW YORK
           COUNTY OF NEW YORK
           - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
           BOAZ BAGBAG,                                                                         Index No. 161205/2020

                                                 Plaintiff,                                     NOTICE OF
                                                                                                CROSS-MOTION
                              -against-

           WAYNE MICHAEL GREENWALD, ESQ.,
           HOWARD ABRAMS SCHULDER, ESQ.
           and SUMMA CAPITAL CORP.,

                                                  Defendants.
           - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

                   PLEASE TAKE NOTICE that upon the annexed affirmation of Christopher A.

          Gorman, Esq., dated May 28, 2021, along with the exhibits attached thereto, Plaintiff

          shall cross-move before the Supreme Court of the State of New York, County of New

          York, located at 60 Centre Street, Room 130, New York, New York 10007, on the 11th

          day of June, 2021 at 9:30 a.m., or as soon thereafter as counsel can be heard for an

          Order, as follows:


                 i.     Pursuant to CPLR 3025(b), granting Plaintiff leave to further amend
                        the Amended Complaint as set forth in the annexed Proposed Second
                        Amended Complaint (the “SAC”) with respect to the first and second
                        causes of action contained in the SAC; and

                ii.     Granting Plaintiff such other and further relief as this Court deems
                        just, proper and equitable.


                   PLEASE TAKE FURTHER NOTICE that answering papers are to be served

          upon the undersigned by no later than June 10, 2021 in accordance with the

          Stipulation of the parties dated May 17, 2021 (NYSCEF Doc. No. 83).




                                                                   1 of 2
FILED: NEW YORK COUNTY CLERK 05/28/2021 05:11 PM                                INDEX NO. 161205/2020
NYSCEF DOC. NO. 85                                                        RECEIVED NYSCEF: 05/28/2021




          Dated:     Lake Success, New York
                     May 28, 2021

                                      ABRAMS, FENSTERMAN, FENSTERMAN,
                                      EISMAN, FORMATO, FERRARA, WOLF &
                                      CARONE, LLP


                                      By:     /s/ Christopher A. Gorman
                                              Christopher A. Gorman
                                              3 Dakota Drive, Suite 300
                                              Lake Success, New York 11042
                                              (516) 328-2300
                                              Attorneys for Plaintiff




                                                2


                                              2 of 2
